Citation Nr: 0522040	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  98-16 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE


Entitlement to service connection for hiatal hernia, ulcers, 
and pancreatitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision.  The 
appellant was notified of the determination by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was subsequently transferred to the 
RO in Nashville, Tennessee.  The appellant withdrew his 
request for a Board hearing by correspondence dated in 
February 1999.  In April 2004, the Board remanded the issue 
on appeal for additional development.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has 
sufficiently notified him of the information and evidence 
necessary to substantiate his claim.

2.  The veteran's hiatal hernia, ulcers, and pancreatitis are 
not shown by the evidence of record to have been caused by an 
established event, injury, or disease during active service.  


CONCLUSION OF LAW

Hiatal hernia, ulcers, and pancreatitis were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claim and of which parties were expected to 
provide such evidence by correspondence dated in May 2003.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first agency of original jurisdiction (AOJ or RO) 
adjudication of the claim, the notice was provided prior to 
the transfer and certification of the veteran's case to the 
Board.  The service connection issue on appeal was re-
adjudicated in April 2002 and June 2005 supplemental 
statements of the case.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his service connection claim and 
identified which parties were expected to provide such 
evidence.  Although the letter did not specifically address 
the VCAA "fourth element," the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claims.  In fact, 38 C.F.R. 
§ 3.159(b)(1), which includes this "fourth element," was 
cited in the April 2002 and June 2005 supplemental statements 
of the case.  In light of the actual notice provided, the 
Board finds that any content deficiency in the notice letter 
was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  Although the record does not reflect treatment 
records from the Texas Department of Corrections which the 
veteran authorized VA to obtain in December 1995 were 
requested, there is no indication that those records include 
any relevant information pertinent to the present appeal.  In 
fact, in his December 1995 VA Form 21-4142 he provided no 
information as to when or why he had been treated by the 
Texas Department of Corrections.  He was notified of the 
evidence that had been obtained by VA during the course of 
this appeal and on several occasions requested to provide 
information identifying evidence pertinent to his claim.  It 
is also significant to note that in December 1995 the veteran 
was pursuing a claim for nonservice-connected disability 
pension benefits which have since been established and that 
in correspondence dated in November 2003 he indicated he had 
no additional evidence to submit in support of the issues 
then remaining on appeal.  Therefore, the Board finds further 
attempts to obtain additional medical evidence would be 
futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that records dated in May 2004 show the veteran failed 
to report for a scheduled VA examination and that information 
that may have been obtained at that time is unavailable.  VA 
regulations provide that when a claimant fails, without good 
cause, to report for an examination scheduled in conjunction 
with an original compensation claim the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655 (2004).  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Veterans Appeals (Court) has held 
that where the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  VA is free 
to favor one medical opinion over another provided it offers 
an adequate basis for doing so.  See Owens v. Brown, 7 Vet. 
App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

In this case, the veteran claims, in essence, that he has 
hiatal hernia, ulcers, and pancreatitis that were incurred as 
a result of service.  Service medical records show he 
complained of stomach cramps in August 1968 and was treated 
for viral gastroenteritis in December 1969.  Post-service 
medical records include diagnoses of hiatal hernia, ulcers, 
and pancreatitis without opinion as to etiology.  An 
April 1996 VA medical report noted a five year history of 
gastroesophageal reflux disease and previously documented 
esophageal ulcer.  Private medical records dated in August 
1997 noted a history of ethanol-induced pancreatitis.

Based upon the evidence of record, the Board finds the 
veteran's hiatal hernia, ulcers, and pancreatitis are not 
shown by the evidence of record to have been caused by an 
established event, injury, or disease during active service.  
There is no probative evidence demonstrating treatment for 
these disorders during service and the earliest competent 
evidence of record indicates an onset of chronic 
gastrointestinal disorders in approximately 1991, over 20 
years after his service discharge.

Although the veteran believes he has hiatal hernia, ulcers, 
and pancreatitis as a result of active service, he is not a 
licensed medical practitioner and he is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  See Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, based upon the evidence of record, the 
Board finds service connection for hiatal hernia, ulcers, and 
pancreatitis is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to service connection for hiatal hernia, ulcers, 
and pancreatitis is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


